UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-6374



LEWIS D. RICKS,

                                            Petitioner - Appellant,

          versus


S. K. YOUNG,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-04-480)


Submitted:     May 12, 2005                  Decided:   May 18, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lewis D. Ricks, Appellant Pro Se. Deana A. Malek, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lewis D. Ricks seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683-84 (4th Cir. 2001).      We have independently reviewed the

record and conclude that Ricks has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   DISMISSED




                                 - 2 -